
 
Exhibit 10.1
 
First Amendment to the Employment Agreement


FIRST AMENDMENT, dated as of, and effective, November 16, 2010 (this
“Amendment”), to the Employment Agreement dated as of August 11, 2010 (the
“Agreement”) by and between Spectrum Brands, Inc., a Delaware corporation (the
“Company”), Spectrum Brands Holdings, Inc., a Delaware corporation (“Parent”)
and David R. Lumley (the “Executive”).


WHEREAS, the parties desire to amend the Agreement in certain respects; and
agree that all other terms and conditions of the Agreement shall otherwise
remain in place, except as expressly amended herein.


NOW, THEREFORE, for valuable consideration, receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties do
hereby agree as follows, effective as of the date set forth below:


1.    Section 3(e) of the Agreement is amended and restated in its entirety as
follows:
 
New Stock-Based Award.  Subject to the Executive’s continued employment with the
Company: (i) in fiscal year 2011, the Executive shall receive a grant of stock
awards for fiscal year 2011 consisting of 173,600 restricted stock units
covering common shares of Parent (the “RSUs”) and (ii) in fiscal year 2012, the
Executive shall receive a grant for fiscal year 2012 of 173,600 RSUs. The
vesting of the RSUs will be subject to time and performance based vesting and
shall be subject to the terms and conditions as more fully set on Exhibit B,
attached hereto. For the avoidance of doubt, the Executive will not be entitled
to the grant of RSUs following the termination of his employment with the
Company.
 
2.    The phrase “and Options” shall be deleted from Section 4(e) of the
Agreement.
 
3.    This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof that would call for the application of the
substantive law of any jurisdiction other than the State of Delaware.
 
4.    This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be a duplicate original, but all of which, taken together,
shall constitute a single instrument.
 
 
[Signature Page follows]
 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 

 
Spectrum Brands, Inc.
                 
 
By:
/s/ John T. Wilson                         Name:  John T. Wilson       
Title:    Senior Vice President, Secretary
             and General Counsel
         

 
 

 
Spectrum Brands Holdings, Inc.
                 
 
By:
/s/ John T. Wilson                         Name:  John T. Wilson       
Title:    Senior Vice President, Secretary
             and General Counsel
         

 


EXECUTIVE:




/s/ David R. Lumley                                        
Name:  David R. Lumley

